Citation Nr: 1518750	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to November 1997.  She has reported that she also had service as a member of the Army Reserve from February 2000 to February 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the claims of entitlement for service connection for multiple sclerosis, diabetes mellitus, and migraine headaches are adjudicated.  

The record reflects that the Veteran's Army Reserve service treatment records were obtained along with some records verifying dates of service in the Army Reserve.  However, it does not appear that all of the Veteran's dates of service in the Army Reserve have been verified.  Therefore, further development to verify her periods of active duty for training and inactive duty for training is in order.

Further, the Veteran reported applying for Social Security Administration (SSA) disability benefits in October 2007, related to disability caused by multiple sclerosis.  The Veteran indicated in May 2009 that she was in receipt of SSA benefits.  The Board notes that the record does not show that the Veteran's SSA records have been requested or obtained.  Since records in possession of the SSA could be supportive of the claims on appeal, further development to obtain such documentation is also in order.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from September 2008 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake all indicated development to verify the Veteran's periods of active duty, active duty for training and inactive duty for training while a member of the Army Reserve and to obtain any outstanding medical records pertaining to the Veteran's service in the Army Reserve.

2. The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the issues on appeal, to include VA treatment records for the time period from September 2008 to the present.

3. The RO or the AMC should undertake appropriate development to obtain a copy of any SSA decision for the Veteran and any records associated with the SSA decision.

4. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether VA examinations and/or medical opinions for the claims of entitlement to service connection for multiple sclerosis, diabetes mellitus, and migraine headaches are warranted once the Army Reserve records are received and reviewed.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




